FILED
                            NOT FOR PUBLICATION                             DEC 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-50410

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00583-AHM

  v.
                                                 MEMORANDUM*
JOSE LUIS RODRIGUEZ, a.k.a. Severo
Hernandez, a.k.a. Celestino Ayala Perez,
a.k.a. Jose Luis Morfin Rodriguez, a.k.a.
Severo Hernandez Rodriguez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Jose Luis Rodriguez appeals from the district court’s judgment and

challenges his jury-trial conviction and 240-month sentence for two counts of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
distribution of methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)

(viii). Pursuant to Anders v. California, 386 U.S. 738 (1967), Rodriguez’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. Rodriguez filed a pro se supplemental opening

brief, the government filed an answering brief, and Rodriguez filed a pro se reply

brief.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal. We

decline to address Rodriguez’s claim of ineffective assistance of counsel on direct

appeal. See United States v. McKenna, 327 F.3d 830, 845 (9th Cir. 2003).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                           2                                     11-50410